Per Curiam. —
When the award of the arbitrators was returned to the Prothonotary and entered on his docket, it had the effect of a judgment. The Court of Common Pleas had no power to alter it, although they might have set it aside for misbehaviour of the arbitrators, oi irregularity in their proceedings. If the award was illegal on its face, as it is alleged to be here, the dissatisfied party might appeal to the Court of Common Pleas, or bring it before this Court, by writ of error. But he has done neither one nor the other; and the Court of Common Pleas, without appeal, on motion, has entered a new judgment, striking out the costs which had been given by the award. This, we think, they had no authority to do, and therefore their judgment must be reversed ; after which the award will stand in full force, as it was returned by the arbitrators and entered on the docket of the Prothonotary.
Judgment reversed.